DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 11/18/2020.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 06/13/2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2019/0271552 to Choi et al. (“Choi”) in view of U.S. Pat. Pub. No. 2008/0195257 to Rauch (“Rauch”).
With regard to claims 1, 11, and 19, Choi discloses the claimed method in a control unit associated with a transit system, the method comprising: 
Receiving, by the control unit (see Fig. 3, network computing system 100 as control unit), sensor data from a plurality of sensors in the transit system (see Fig. 3: 

    PNG
    media_image1.png
    459
    309
    media_image1.png
    Greyscale
; 
[0052-55], where requesting user sensor data is received, and further the sensor data of the passengers in the car and the driver of the car 
), wherein the control unit is electrically communicatively1 coupled with the sensors (see e.g. Fig. 3, where this sensor data is received at Network Computing System 100 (i.e. “control unit”); see [0009] and [0045] where the sensor data can be transmitted as wireless signal data), and wherein the sensor data include: 
a sensor-specific passenger data from each sensor in a first set of sensors in the plurality of sensors, wherein the sensor-specific passenger data defines one or more attributes of a user availing a transit service in the transit system for mass transit (see e.g. Fig. 3 – 317 “Sensor Data from Riders”; the examiner has interpreted the data of the Riders to be “sensor-specific passenger data”; see [0027] where the first set of sensors could be the “e.g., accelerometer and gyroscopic sensor data) from the IMU of the user device 195, [and thereby] track the passenger’s movement within the vehicle 194 to determine which seat the passenger 197 occupies.”; with regard to the “for mass transit” limitation, this is intended use, “for mass transit”, and the examiner further notes that the system in Choi is “for mass transit” in the sense that it is a system that 
a sensor-specific vehicle data from each sensor in a second set of sensors in the plurality of sensors, wherein the sensor-specific vehicle data defines one or more attributes of a transit vehicle associated with the transit service for mass transit (see e.g. Fig. 3, sensor data received from “from Driver”, where the examiner has interpreted the “Sensor Data from Driver” as the claimed “sensor-specific vehicle data defining one or more attributes of a transit vehicle” as the driver data is an attribute of the transit vehicle; see [0010] where instead of a driver’s smartphone, the vehicle data can originate during an autonomous vehicle operation via an “on-board computing system”; [0012] “receive sensor data from various sensor resources of the autonomous vehicle, such as seat sensors or an interior camera, to determine the positions of the passengers within the vehicle, and then perform route optimization and/or seat assignment operations described herein.”), and 
a sensor-specific station data from each sensor in a third set of sensors in the plurality of sensors, wherein the sensor specific station data defines one or more attributes of a transit station associated with the transit service for mass transit (see e.g. [0032] “that will cause the transport vehicle 194 to arrive at the pickup location [(i.e. sensor-specific station data defining one or more attributes of a transit station associated with the transit service)] such that an empty seat of the vehicle is curbside adjacent the upcoming passenger 197.  For one-way roads, the transport provider 193 can operate the vehicle 194 to ensure that the upcoming passenger 197 is picked up from the curbside so as to avoid forcing the upcoming passenger 197 to cross the road.  For two-way roads, the routing engine 150 can route the transport provider 193 in a manner that causes the transport vehicle 194 to arrive at the pickup location such that the upcoming passenger can enter the vehicle 194 from the curbside and with an empty seat adjacent to the upcoming passenger available.  At times, this may involve the vehicle 194 being routed such that the overall ETA and route length are slightly increased.”; see further [0009] where the control unit receives GPS location pings, wi-fi or other wireless signal sensor data for pickup drop off requests; the examiner has interpreted where the control unit receives a pickup request along with sensor data such as GPS location ping from the 
 	combining, by the control unit, received sensor-specific passenger data to generate a system-specific passenger data, received sensor-specific vehicle data to generate a system-specific vehicle data, and received sensor-specific station data to generate a system-specific station data (see e.g. [0055-57] where the system aggregates the available data; see [0031] where the passenger data is analyzed (how many), vehicle data (such as where are the passengers seated based on seat sensor data), which generates the current vehicle data for any given time; and receives transit sensor data such as which side of the street with the next pickup be on so that the passengers can be notified where to sit, move, or stay put); 
 	analyzing, by the control unit, the system-specific passenger data, the system-specific vehicle data, and the system-specific station data (see e.g. [0055-57] where the system analyzes the available data to make determinations; see [0031]); and 
 	performing, by the control unit, at least one of the following based on the analysis of the system-specific passenger data, the system-specific vehicle data, and the system-specific station data: 
 		facilitating management of passenger-handling capacity of at least one of the transit station and the transit vehicle, 
 		dynamically planning a trip for the user availing the transit service, 
 		facilitating detection of fraud for the transit service, and 
 		dynamically planning a route for the transit vehicle (see e.g. Fig. 3

    PNG
    media_image2.png
    89
    218
    media_image2.png
    Greyscale
; [0031], [0055-57]).  

	Choi is silent regarding “wherein each sensor in the third set of sensors is installed at the transit station.”  The examiner notes that Choi does relate to “mass transit” and further that it is 
	Rauch teaches at e.g. abstract, Figs. 1-3, [0090, 91], [0107-112] that it would have been obvious to one of ordinary skill in the transit art to have a station that has sensors installed therein, where the benefit is, as taught by Rauch, “these images also serve to increase security and to prevent criminal acts in the transport system (108)” [0107-112] to obtain a precise count of passengers at the station to determine if additional trains are needed at the station [0005], and so on.  Rauch lists many benefits throughout the specification. 
	Therefore, it would have been obvious to one of ordinary skill in transit art at the time of filing to modify the pick-up / drop-off locations of Choi to include a more fixed transit location, where the fixed station can have sensors installed therein to monitor and track the individuals inside, so that various the various services taught in Rauch can be implemented.   

With regard to claims 2 and 20, Choi further discloses where the plurality of sensors includes two or more of the following: a Global Positioning System (GPS) sensor ([0009]); Page 7 8 of 88Attorney Docket No. Bytemark-020a Bluetooth Low Energy (BLE) beacon sensor (see e.g. [0011]); a positioning unit including a BLE receiver and a positioning engine for determining position of a mobile device carried by the user; an object detection camera (see e.g. [0011]); a fare payment monitor; and a location tracker on the transit vehicle.  

With regard to claims 3 and 16, Choi further discloses where the sensor-specific passenger data includes one or more of the following attributes: a unique ID assigned to the user; a geographical location of the user (see Fig. 3, Location data 302 of requesting passenger); an Estimated Time of Arrival (ETA) of the user at a first transit station for boarding the transit vehicle (see Fig. 3, 304); a first identifier for the first transit station; a second identifier for a second transit station where the user is scheduled to disembark the transit vehicle; a first flag for indicating that the user is in proximity of the first transit 

With regard to claims 4 and 17, Choi further discloses where the sensor-specific vehicle data includes one or more of the following attributes: a unique ID assigned to the transit vehicle; a first value indicating a maximum number of passengers the transit vehicle can carry; a second value indicating a number of passengers currently on the transit vehicle (see [0031] number of passengers currently in the car); identifiers for transit stations where the transit vehicle stops along the route; a transit station-specific Estimated Time of Arrival (ETA) of the transit vehicle for the transit stations along the route; a geographical location of the transit vehicle; and a flag for indicating that the transit vehicle is currently at full capacity.  

With regard to claims 5 and 18, Choi further discloses where the sensor-specific station data includes one or more of the following attributes: a unique ID assigned to the transit station; a first value indicating a maximum number of passengers that can be present at the transit station at a given time; a second value indicating a number of passengers currently present at the transit station (see [0008] “transmit route data to a transport provider device of the vehicle to rendezvous with one or more next carpool passenger(s) at an upcoming pick-up location such that one or more of the open seats within the vehicle are adjacent to the next carpool passenger(s) upon pick-up.”); and a third value indicating a number of passengers on way to the transit station.  

With regard to claim 6, Choi further discloses where said combining includes: establishing a first plurality of data fields in a database, wherein each data field in the first plurality of data fields corresponds to a distinct attribute of the user; establishing a second plurality of data fields in the database, wherein each data field in the second plurality of data fields corresponds to a distinct attribute of the transit vehicle; establishing a third plurality of data fields in the database, wherein each data field in the third plurality of data fields corresponds to a distinct attribute of the transit station; populating a first data field in the first plurality of data fields with the sensor-specific 

With regard to claims 7 and 12, Choi further discloses where said analyzing includes performing the following data point determinations: using the system-specific passenger data to determine a first number of users approaching the transit station (see abstract and Fig. 1, where the requesting user “approaches” the network computing system 100 via user device interface 125, where the user device interface is found to satisfy the limitation of the transit station), a second number of users currently present at the transit station ([0022] knowledge of all users; see [0008] “transmit route data to a transport provider device of the vehicle to rendezvous with one or more next carpool passenger(s) at an upcoming pick-up location such that one or more of the open seats within the vehicle are adjacent to the next carpool passenger(s) upon pick-up.”), a third number of users to be embarking the transit vehicle (see [0029] where passengers embarking in vehicle are known), a fourth number of users Page 80 of 88Attorney Docket No. Bytemark-020 to be disembarking the transit vehicle (see [0029] where passengers in vehicle are scheduled to be departing), and an estimated time of arrival for each user approaching the transit station (see [0007]), using the system-specific vehicle data to determine a fifth number of users currently present inside the transit vehicle, an estimated time of arrival of the transit vehicle at the transit station, and passenger-handling capacity of the transit vehicle, and using the system-specific station data to determine a sixth number of users currently present at the transit station and 

With regard to claims 8 and 13, Choi further discloses where dynamically planning a trip includes performing at least one of the following: recommending a different transit vehicle to the user; recommending a different transit station to the user; and recommending a different transit service to the user ([0038]).  


With regard to claims 10 and 15, Choi further discloses where said analyzing includes performing the following data point determinations: using the system-specific passenger data to determine a first number of users approaching the transit station (see abstract and Fig. 1, where the requesting user “approaches” the network computing system 100 via user device interface 125, where the user device interface is found to satisfy the limitation of the transit station), a second number of users currently present at the transit station ([0022] knowledge of all users), a third number of users to be embarking the transit vehicle (see [0029] where passengers embarking in vehicle are known), a fourth number of users Page 80 of 88Attorney Docket No. Bytemark-020 to be disembarking the transit vehicle (see [0029] where passengers in vehicle are scheduled to be departing), and an estimated time of arrival for each user approaching 2 to determine a sixth number of users currently present at the transit station and passenger-handling capacity of the transit station (see [0008] “transmit route data to a transport provider device of the vehicle to rendezvous with one or more next carpool passenger(s) at an upcoming pick-up location such that one or more of the open seats within the vehicle are adjacent to the next carpool passenger(s) upon pick-up.”); and wherein dynamically planning a route includes performing at least one of the following based on the data point determinations: recommending a different transit station for the transit vehicle, recommending a different transit vehicle to be sent to the transit station, and recommending a modified time of arrival of the transit vehicle at the transit station (see e.g. [0032]).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Rauch, in further view of EP 2,991,041 to Raina et al. (“Raina”).
With regard to claims 9 and 14, Choi further discloses where said analyzing includes performing the following: 

 	determining a third number of users who are inside the transit vehicle (see abstract); and 
 		 
 	However, Choi does not disclose the following: 
determining a first number of users who have actually paid for the transit service, determining a second number of users who are present in an area of the transit station designated for users who have paid for the transit service; and wherein facilitating detection of fraud includes performing the following: comparing the first, the second, and the third numbers to indicate that a fare fraud is detected for the transit vehicle.
.  

Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive. 
The examiner has withdrawn the 101 rejections based on the amendments provided. 
The examiner has made a new ground of rejection for the prior art rejections.  In particular, the examiner has added Rauch and turned the rejection from a 102 to a 103.  Rauch clearly teaches a station with sensors installed therein.  The examiner refers Applicant to the rejections above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Applicant’s originally-filed Specification at [0036] where Applicant discloses that the electrically communicatively coupling can be “through wireline or wireless means.”